UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7122



LEROY ROMAN CASON,

                                              Plaintiff - Appellant,

          versus


ADALINE PYATT; RALPH HUNTER, in their indi-
vidual and official capacities,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. G. Ross Anderson, Jr., District Judge.
(CA-98-2396-3-13BC)


Submitted:   November 18, 1999         Decided:     November 24, 1999


Before WILKINS, HAMILTON, and LUTTIG, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Leroy Roman Cason, Appellant Pro Se. John K. Blincow, Jr., William
Mullins McLeod, Jr., HOOD LAW FIRM, Charleston, South Carolina;
Robert Bratton Varnado, MOORE & VAN ALLEN, P.L.L.C., Charleston,
South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Leroy Roman Cason appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 1999) complaint.   We

have reviewed the record and the district court’s opinion accepting

the magistrate judge’s recommendation and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Cason v. Pyatt, No. CA-98-2396-3-13BC (D.S.C. June 30, 1999).   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2